DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 2/19/2021 lists Non-patent Literature Documents previously listed and provided in the Parent Case SN 16/156538.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 31 discloses that the first detection element is operable to detect a level of intoxicant in gas from a first gas sample taken from air surrounding the system (lines 8-9) AND to measure a first breath signal indicating the level of intoxicant in a breath sample provided by a user (lines 12-13).  This feature does not appear to be supported in the Specification on how the first detection element can/how to do both detect an intoxicant in the surrounding and from a user’s breath.  It appears that the Applicant is combining two separate embodiments of his/her application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 is confusing by stating that a first detection element is operable to detect a level of an intoxicant from an environmental signal that is taken from air surrounding the system, and to prompt the user to provide a breath sample, but then states that the control module is operable to measure a first breath signal from the first detection element indicating the level intoxicant in the breath sample. Should the measure of a first breath signal be from the second detection element instead of the first detection element, since the first detection element detects a level of an intoxicant from the surrounding air and not from the breath of the user?  The Specification appears to state that the breath sample is taken for the second detection element and not with the same first detection element that measures intoxicant in the surrounding air.  Further, in the third last paragraph, the claim recites “ selectively operate the second detection element based on the environmental signal received from the first detection element and the first breath signal…”.  However, the first breath signal is measuring the breath sample from the user; and the first detection element is measuring intoxicant from the surrounding air.  Is the breath sample by the user being supplied into the surrounding air and then measured by the first detection element? Clarification and correction are required.  The claim will be examined as though a control module is operable to measure a first breath signal from the second detection element indicating the level of intoxicant in the breath sample.  (It appears that the Applicant is intermixing the different embodiments shown in Figs 4 and 5)
Claim 33, recites that the control module provides a volume of the breath sample to the second detection element when the first breath signal from the first detection element indicates that the breath sample comprises deep lung breath.  It is unclear how the first detection element  can detect a deep lung breath, since claim 31 recites that the first detection element takes a first gas sample taken from the air surrounding the system.  Clarification and correction are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-26 and 29-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intoxilyzer in view of US Pub 2006/0237254 (Mobley).
Regarding claim 20 Intoxilyzer discloses a breath intoxicant monitoring system comprising  a first detection element  (the Air Blank procedure (See Page 17 of 54) operable to detect a level of an intoxicant in air surrounding the system, the first detecting element operable to provide a continuous environmental signal indicating the level of intoxicant in the air surrounding the system (for approx. 20 seconds and also see Page 21 of Intoxilyzer); a second detection element operable to detect a level of intoxicant in a user’s breath (Breath Sampling Period on Pages 17 and 23 of 54); and a control module operable to receive the environmental signal from the first  detection element before prompting a user to provide a breath sample: prompt the user to provide a breath sample: (See Page 17 of 54); determine a level of an intoxicant in the breath sample with the second detection element (See Page 28 of 54); and receive a signal from the second detection element indicating the level of intoxicant in the breath sample and indicating whether the level of intoxicant in the breath sample measured from the second detection element exceeds a threshold. (See Pages 31-32 of 54).  Intoxilyzer does not disclose that the second detection element comprises a different type of detection element than the firs detection element. However, Mobley discloses a breath intoxicant monitoring system having a first detection element which can be a semiconductor and a second detection element which can be a fuel cell.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide different types of detection elements in order to minimized cost with certain types of detectors, or for better accuracy depending on the use.
Regarding claim 21,  Intoxilyzer discloses that the control module is operable to delay determining the level of intoxicant in the breath sample using the second detection element if the environmental signal from the first detection element indicates a level of intoxicant in the air surrounding the system exceeding a contamination threshold (See “Air Blank” on Page 16 of 54), Intoxilyzer does not discloses that the first detection element is less susceptible to contamination than the second detection element. However, Mobley discloses a breath intoxicant monitoring system having a first detection element which can be a semiconductor and a second detection element which can be a fuel cell, where the semiconductor is inherently  less susceptible for contamination than a fuel cell.  (See Para [0030]).
Regarding claims 22, and 24 Intoxilyzer discloses that the control module is operable to delay determining the level of intoxicant in the breath sample using the second detection element or a retest if the signal from the first detection element indicates a level of intoxicant in the air surrounding the system that would affect the level of intoxicant detected by the second detection element. (see Page 16 of 54).
Regarding claim 23, Intoxilyzer does not disclose that the control module is operable to selectively restrict operation of a vehicle based on whether the level of intoxicant in the breath sample determined by the second detection element exceeds the threshold.  However, Mobley discloses that the controller can prevent vehicle ignition.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Intoxilyzer in a vehicle and having the added ability of restricting operation of the vehicle based on the level of intoxicant as taught by Mobley in order to prevent drunk drivers on the road.
Regarding claims 25 and 26, the combination of Intoxilyzer and Mobley  discloses that the first detection element comprises one of the groups consisting of metal oxide sensor, a semiconductor sensor, and an infrared sensor and the second detection element comprises a fuel cell.  (See Para [0030] of Mobley).
Regarding claim 29, the combination of Intoxilyzer and Mobley discloses using a semiconductor for the first detection element and a fuel cell for the second detection element (See Mobley at Para [0030]), where the semiconductor inherently is less susceptible for contamination than a fuel cell.
Regarding claim 30, the combination of Intoxilyzer and Mobley discloses providing a volume of the breath sample to the second detection element (See Pages 17 and 24 of Intoxilyzer.)
Regarding claim 31, as best understood, Intoxilyzer discloses a detection element operable to detect a level of an intoxicant in gas that provides a continuous signal indicating a level of intoxicant  (See Air Blank Procedure on Page 17 of 54) and a detection element  for detecting a level of intoxicant in gas.  Intoxilyzer does not disclose that there are two different detection elements.  However, Mobley discloses that the detection elements can be two different type of element devices, and that one can be a fuel cell.  (See Para [0009]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide different types of detection elements in order to minimized cost with certain types of detectors, or for better accuracy depending on the use.  Intoxilyzer also discloses a control module operable to measure an environmental signal from the first detection element indicating the level of intoxicant in a first gas sample, wherein the first gas sample is taken from air surrounding the system before prompting a user to provide a breath sample and evaluate the environmental signal from the first detection element  (See Intoxilyzer at Page 17), prompt the user to provide a breath sample, ( See Breath Sampling Period Page 17), measure a first breath signal from the second detection element indicating the level of intoxicant in the breath sample, selectively operate the second detection element based on the environmental signal received from the first detection received from the first detection element and the first breath signal, including providing a volume of the breath sample to the second detection element if the environmental signal indicates the level of intoxicant in the first gas sample is below a first threshold (Page 17 of Intoxilyzer), and if the second detection element is operated, receive a second signal from the second detection element indicating the level of intoxicant in the volume of the breath sample (Page 17-18 of Intoxilyzer) and indicate whether the level of intoxicant in the breath sample measured from at least one of the first and second detection elements exceeds a second threshold (See Page 31 of Intoxilyzer).
Regarding claim 32, Intoxilyzer discloses that combining both the first and second detection elements are used to measure the level of intoxicant in the breath sample. (See Air Blank and Breath Sampling Period, Page 17).
Regarding claim 33, as best understood, the combination of Intoxilyzer and Mobley discloses that selectively operating the second detection element comprises the control module providing the volume of the breath sample to the second detection element when the first breath signal from the first detection element indicates that the breath sample comprises a deep lung breath.  (See Abstract and Para [0024]) of Mobley)
Regarding claim 34, Intoxilyzer discloses that the control module is operable to delay performing a test or retest with the second detection element if the environmental signal from the first detection element indicates a level of intoxicant in the air surrounding the system that exceeds a contamination threshold. (See Page 16 in Intoxilyzer)
Regarding claim 35, Intoxilyzer discloses a method of operating a breath intoxicant monitoring system comprising: measuring a continuous environmental signal (about 20 seconds) with a first detection element to monitor air surrounding the system for presence of an intoxicant (See Air Blank procedure, page 17 of 54); receiving in a control module the environmental signal from the first detection element indicating a level of intoxicant in the air surrounding the system; selectively operating via the control module a second detection element operable to detect a level of intoxicant in a user’s breath based on the environmental signal (See Breath Sampling period, Page 17 of 54); and if the second detection element is operated, indicating whether the level of intoxicant in the user’s breath measured from the second detection elements exceeds a threshold (See Pages 31-32 of 54). Intoxilyzer does not disclose that the second detection element comprises a different type of detection element than the firs detection element. However, Mobley discloses a breath intoxicant monitoring system having a first detection element which can be a semiconductor and a second detection element which can be a fuel cell. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide different types of detection elements in order to minimized cost with certain types of detectors, or for better accuracy depending on the use.
Regarding claim 36, Intoxilyzer does not disclose that the control module is operable to selectively restrict operation of a vehicle based on whether the level of intoxicant in the breath sample determined by the second detection element exceeds the threshold.  However, Mobley discloses that the controller can prevent vehicle ignition.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Intoxilyzer in a vehicle and having the added ability of restricting operation of the vehicle based on the level of intoxicant as taught by Mobley in order to prevent drunk drivers on the road.
Regarding claim 37, the combination of Intoxilyzer and Mobley discloses that the intoxicant is ethanol and that the first detection element comprises a semiconductor sensor, and the second detection element comprises a fuel cell.  (See Mobley at Para [0009, 0029-0030]).
Regarding claim 38, the combination of Intoxilyzer and Mobley discloses that the second detection element comprises a fuel cell (in Mobley), and the first detection element (semiconductor) is less susceptible to contamination than a fuel cell, and wherein selectively operating the second detection element comprises avoiding taking a breath sample using the second detection element if the signal from the first detection element indicates a level of intoxicant in the air surrounding the system would contaminate the second detection element. (See Page 15 of 54 in Intoxilyzer)
Regarding claim 39, Intoxilyzer discloses that if the first detection element indicates the level of intoxicant in the air surrounding the system is higher than a threshold, then the user is notified of an error state (See Page 31-32 of 54).
Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intoxilyzer and US Pub 2016/0054297 (Mobley) in view of US Pub 2016/0054297 (Barbetta).
Regarding claims 27-28, the combination of Intoxilyzer and Mobley does not disclose the accuracy of the detection elements.  However, Barbetta discloses that a fuel cell sensor has an advantage over a semiconductor for being both accurate and ultra-low power and that the greater accuracy comprises greater specificity to the intoxicant being ethanol.  (See Barbetta at Para [0008]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616